OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on April 3, 1961, and maintains an office in Rochester. The Grievance Committee filed a petition charging respondent with *18neglect and other acts of professional misconduct based upon his failure to finalize a number of estate matters and his lack of cooperation with the Grievance Committee.
Respondent admitted the material allegations of the petition.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5]) — engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]) — engaging in conduct that adversely reflects on his fitness to practice law; and
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]) — neglecting a legal matter entrusted to him.
We note, in considering the sanction to be imposed, that respondent previously received a letter of caution for neglecting other legal matters and for failure to cooperate with the Grievance Committee. Additionally, we note respondent’s lack of remorse for his misconduct. We conclude that respondent should be suspended for one year and until further order of the Court (see, Matter of Barrett, 214 AD2d 231).
Green, J. P., Hayes, Pigott, Jr., Callahan and Balio, JJ., concur.
Order of suspension entered.